                           UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MICHIGAN
                                NORTHERN DIVISION



SAMPSON LEE SMITH #240397,

              Plaintiff,                                     Case No. 2:17-CV-157

v.                                                           HON. GORDON J. QUIST

D. KURTH, et al.,

              Defendants.
                                    /

                                  ORDER ADOPTING
                            REPORT AND RECOMMENDATION

       The Court has reviewed Magistrate Judge Maarten Vermaat’s June 27, 2019, Report and

Recommendation recommending that the Court deny Defendants Kurth and Vandershake’s motion

for summary judgment. The Report and Recommendation was duly served on the parties. No

objections have been filed pursuant to 28 U.S.C. § 636(b).

       THEREFORE, IT IS HEREBY ORDERED that the June 27, 2019, Report and

Recommendation (ECF No. 26) is approved and adopted as the Opinion of the Court. Defendants’

motion for summary judgment (ECF No. 15) is DENIED.



Dated: July 30, 2019                                      /s/ Gordon J. Quist
                                                         GORDON J. QUIST
                                                    UNITED STATES DISTRICT JUDGE
